COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:       Melvin Lee Duke v. The State of Texas

Appellate case number:     01-16-00245-CR

Trial court case number: 1444640

Trial court:               263rd District Court of Harris County

        On November 29, 2016, we issued an order, denying counsel’s fourth motion for
extension of time to file appellant’s brief, abating the appeal, and remanding to the trial court for
a hearing. On December 12, 2016, appellant’s counsel tendered a brief.
         Accordingly, we withdraw our order of November 29, 2016, reinstate the appeal on the
active docket, and order the appellant’s brief deemed filed as of December 12, 2016. The State’s
brief is due 30 days from the date of this order.
       It is so ORDERED.

Judge’s signature: /s/ Harvey Brown
                    Acting individually


Date: December 15, 2016